Citation Nr: 1116313	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-32 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2005 and July 2006 rating decisions of the Providence, Rhode Island, Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference Board hearing before the undersigned Acting Veterans' Law Judge in December 2010.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before the Board may decide the issue on appeal.  

During the pendency of this appeal, in a December 2007 statement, the Veteran's representative reported that the Veteran had been on Social Security Administration (SSA) disability benefits since June 2005.  A subsequent SSA inquiry revealed the Veteran was, in fact, receiving SSA benefits.  Neither the December 2007 statements nor the SSA inquiry report specified for which disabilities the Veteran was receiving benefits.  The record does not reflect that any efforts have been made to obtain the SSA records.  Such efforts are required pursuant to 38 C.F.R. § 3.159(c)(2) (2010).  See also Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  Therefore, as these SSA records may be relevant to the Veteran's current claims on appeal, a request should be made to the SSA for any records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

As the record reflects no VA medical records have been associated with the file since May 2010, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Social Security Administration (SSA) and request copies of all documents pertaining to the Veteran, including any decisions and any medical records relied upon in making those decisions.  

If the records are not available, the RO/AMC must specifically document what attempts were made to locate the records, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO/AMC should also obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from May 2010 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Alexandra P. Simpson 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

